MEMORANDUM **
Emmanuel Aroc Planas, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“U”) order denying his application for relief under former section 212(c) of the Immigration and Nationality Act. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations, Vargas-Hernandez v. Gonzales, 497 F.3d 919, 921 (9th Cir.2007), and we deny the petition for review.
The government established by clear and convincing evidence that Planas’ appeal waiver was considered and intelligent, as the record indicates the IJ explained the appeals process thoroughly and Planas affirmatively waived appeal and reaffirmed his waiver. Cf Biwot v. Gonzales, 403 F.3d 1094, 1098 (9th Cir.2005).
In light of our disposition, we need not reach Planas’ remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.